UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 5, 2010 (September 1, 2010) AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-32265 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 805 Las Cimas Parkway Suite 400 Austin, TX 78746 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(512) 732-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets On November 3, 2010, American Campus Communities, Inc. (hereby referred to as the “Company”, “we,” “our”, and “us”) consummated the closing of the previously-announced transaction contemplated by the Agreement for Assignment of LLC Interests with GF II/GMH II LLC.At closing, the Company indirectly acquired the 90% interest in four subsidiaries of GMH/GF II Student Housing Associates II, LLC (an existing joint venture in which the Company owned a 10% interest) not currently owned by the Company, which subsidiaries own a total of three properties, as one property was built in two phases with each phase owned by a separate subsidiary.The aggregate consideration for this transaction is approximately $17.8 million in cash and the assumption of approximately $42.1 million in mortgage debt (which represents the additional 90% share of the total mortgage debt of the subsidiaries of $46.8 million). Explanatory Note On September 7, 2010, we filed a Current Report on Form 8-K (the “Initial Report”) disclosing our September 1, 2010 acquisition of a 90% interest in a joint venture in which the Company previously owned a 10% interest.Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, we hereby amend the Initial Report to provide (i) Item 9.01(a), audited statements of revenues and certain expenses for the properties acquired in these transactions, and (ii) Item 9.01(b), unaudited pro forma financial information on these acquisitions and other transactions we completed through the date of this filing. Page Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired Report of Independent Registered Public Accounting Firm 1 Statements of Revenues and Certain Expenses for the six months ended June 30, 2010 (unaudited) and for the year ended December 31, 2009 2 Notes to Statements of Revenues and Certain Expenses 3 (b) Pro Forma Financial Information Pro Forma Financial Information 5 Pro Forma Condensed Consolidated Balance Sheet for American Campus Communities, Inc. and Subsidiaries as of June 30, 2010 (unaudited) 6 Pro Forma Condensed Consolidated Statement of Operations for American Campus Communities, Inc. and Subsidiaries for the Year Ended December 31, 2009 (unaudited) 7 Pro Forma Condensed Consolidated Statement of Operations for American Campus Communities, Inc. and Subsidiaries for the Six Months Ended June 30, 2010 (unaudited) 8 Notes to Pro Forma Condensed Consolidated Financial Statements (unaudited) 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Campus Communities, Inc. Date: November 5, 2010 By: /s/Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer \ Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of American Campus Communities, Inc. We have audited the accompanying statement of revenues and certain expenses of the portfolio of fourteen student housing properties located in several markets in the United States (collectively, the “Fidelity Portfolio”) for the year ended December 31, 2009. This statement of revenues and certain expenses is the responsibility of the Fidelity Portfolio’s management.Our responsibility is to express an opinion on this statement based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain expenses is free of material misstatement.An audit includes consideration of internal control over financial reporting as it relates to the statement of revenues and certain expenses as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fidelity Portfolio’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of revenues and certain expenses, assessing the accounting principles used and significant estimates made by management, and evaluating the overall presentation of the statement. We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain expenses was prepared for the purpose of complying with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission for inclusion on Form 8-K/A of American Campus Communities, Inc. and is not intended to be a complete presentation of the Fidelity Portfolio’s revenues and expenses. In our opinion, the statement of revenues and certain expenses referred to above presents fairly, in all material respects, the revenues and certain expenses of the Fidelity Portfolio as described in Note 1 for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States. /s/ Ernst & Young, LLP Austin, TX November 5, 2010 1 Fidelity Portfolio Statements of Revenues and Certain Expenses (dollars in thousands) Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Revenues: Base Rents $ $ Other Income Total revenues Certain expenses: Real estate taxes Property operating expenses Management fees Total certain expenses Revenues in excess of certain expenses $ $ See accompanying notes to statements of revenues and certain expenses 2 Fidelity Portfolio Notes to Statements of Revenues and Certain Expenses 1. Description of Real Estate On September 1, 2010, the Company indirectly acquired the remaining 90% interest in ACC/GF III Student Housing Associates III, LLC, a joint venture in which the Company previously owned a 10% interest.Subsequent to the transaction, the 11 properties containing 6,806 beds are now wholly-owned and are consolidated by the Company.Consideration for the transaction consisted of $74.9 million in cash and the assumption of approximately $180.9 million in mortgage debt (which represented the additional 90% share of the total mortgage debt of the joint venture of $201.0 million). On November 3, 2010, the Company indirectly acquired the 90% interest in four subsidiaries of GMH/GF II Student Housing Associates II, LLC, a joint venture in which the Company previously owned a 10% interest, which subsidiaries own a total of three properties, as one property was built in two phases and each phase is owned by a separate subsidiary.Subsequent to the transaction, the three properties containing 1,728 beds are now wholly-owned and are consolidated by the Company.Consideration for the transaction consisted of $17.8 million in cash and the assumption of approximately $42.1 million in mortgage debt (which represented the additional 90% share of the total mortgage debt of the joint venture of $46.8 million). The accompanying statements of revenues and certain expenses include the combined operations for the entire 14-property portfolio containing 8,534 beds (hereinafter referred to as the “Fidelity Portfolio”).The Fidelity Portfolio consists of the following properties: Units Beds Property Primary University Served (unaudited) Lions Crossing Penn State University Nittany Crossing Penn State University State College Park Penn State University The View University of Nebraska Chapel Ridge UNC – Chapel Hill Chapel View UNC – Chapel Hill University Oaks University of South Carolina Blanton Commons Valdosta State University Burbank Commons Louisiana State University University Crescent Louisiana State University University Greens University of Oklahoma The Edge-Charlotte UNC - Charlotte University Walk UNC - Charlotte Uptown Apartments University of North Texas Total 2. Basis of Presentation The accompanying statements of revenues and certain expenses for the six months ended June 30, 2010 and for the year ended December 31, 2009 were prepared for the purpose of complying with the provisions of Article 3-14 or Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.The statements of revenues and certain expenses are not intended to be a complete presentation of the actual operations of the properties for the periods presented, as certain expenses which may not be comparable to the expenses to be incurred in the proposed future operations of the Fidelity Portfolio have been excluded.Expenses excluded consist of interest expense, depreciation, amortization, and certain corporate expenses not directly related to the future operations of the Fidelity Portfolio. The statement of revenues and certain expenses and notes thereto for the six months ended June 30, 2010 included in this report are unaudited.In the opinion of management, all adjustments necessary for a fair presentation of such statement of revenues and certain expenses have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. 3 Fidelity Portfolio
